Name: Commission Regulation (EC) No 2971/94 of 6 December 1994 fixing, for the period from 1 January to 30 June 1995, the quota for imports into Spain of meat of domestic rabbits from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  cooperation policy;  trade;  animal product
 Date Published: nan

 No L 314/12 Official Journal of the European Communities 7. 12. 94 COMMISSION REGULATION (EC) No 2971/94 of 6 December 1994 fixing, for the period from 1 January to 30 June 1995, the quota for imports into Spain of meat of domestic rabbits from third countries and certain detailed rules for the application thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The quota for the period from 1 January to 30 June 1995 that the Kingdom of Spain may apply, pursuant to Article 77 of the Act of Accession, to imports of meat and edible meat offal of rabbits falling within CN codes 0208 10 11 and 0208 10 19 from third countries shall be 472 tonnes. Article 2 1 . The Spanish authorities shall issue import author ­ izations so as to ensure a fair allocation of the available quantity between the applicants. 2. Applications for import authorizations shall be subject to the lodging of a security. The primary require ­ ment within the meaning of Article 20 of Regulation (EEC) No 2220/85 covered by the security shall consist in the effective importation of the goods. Article 3 The minimum rate of progressive increase in the quota shall be 10 % applicable at the beginning of each year. The increase shall be added to each quota and the next increase calculated on the basis of the figure thus obtained. Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), as last amended by Commission Regulation (EEC) No 3296/88 (2), and in particular Article 3 thereof, Whereas the 1994 quota for imports into Spain of meat of domestic rabbits from third countries is set out in Article 1 of Commission Regulation (EC) No 3319/93 (3) ; whereas this quota should be increased for 1995 by the minimum rate of increase of 10 % laid down in Article 3 of the said Regulation ; Whereas, however, quantitative limits are prohibited by the Agreement on Agriculture concluded as part of the GATT Uruguay Round trade negotiations and which is due to apply from 1 July 1995 ; whereas, therefore, a quota should only be opened for the first half of 1995 ; Whereas to ensure proper management of the quota, applications for import authorizations should be subject to the lodging of a security to cover, as a primary require ­ ment within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (4), as last amended by Regulation (EC) No 3403/93 (5), the effective importation of the goods ; Whereas provision should be made for Spain to commu ­ nicate information to the Commission on the application of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, Article 4 1 . The Spanish authorities shall inform the Commis ­ sion of the measures which they adopt for the implemen ­ tation of Article 2. 2. They shall transmit, not later than the 15th of each month, the following information concerning the import authorizations issued in the preceding months :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. (') OJ No L 54, 1 . 3 . 1986, p. 25. (2) OJ No L 293, 27. 10. 1988, p. 7. (3) OJ No L 298, 3. 12. 1993, p. 18. (4) OJ No L 205, 3. 8 . 1985, p. 5. (0 OJ No L 310, 14. 12. 1993, p. 4. 7. 12. 94 Official Journal of the European Communities No L 314/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1994. For the Commission Rene STEICHEN Member of the Commission